Citation Nr: 0407570	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  94-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia.


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The appellant had active duty for training with the Army 
National Guard from April 1980 to August 1980.

This appeal arises from an October 1993 rating decision by 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans' Affairs which denied claims of 
entitlement to service connection for asthma and rhinitis.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  The law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits as 
well as an enhanced duty to assist the veteran in obtaining 
such evidence.  

In perfecting this appeal, the appellant filed a VA form 9 in 
January 1994.  He indicated that he wanted a hearing before a 
Member of the Board of Veterans' Appeals (Board) at an 
unspecified location.  At the same time, the appellant wrote, 
"Prior to a BVA consideration, I request a personal hearing 
in Boston."  In April 1994, he was afforded a hearing before 
a Hearing Officer at the VA Regional Office in Boston, 
Massachusetts.  However, it is not clear whether this 
satisfied his request for a personal hearing or whether he 
still wanted a hearing before the Board.   

In addition, the appellant underwent a VA examination in 
September 2003 during which he told the examiner that he was 
unemployed and received Social Security disability benefits.  
However, the claims file does not contain copies of decisions 
or medical records from the Social Security Administration.  
Such records must be obtained.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must contact the appellant 
to clarify whether his January 1994 
request for a personal hearing was 
satisfied or if he wishes to appear 
before a Member of the Board of 
Veterans' Appeals.  If he wants to 
appear before the Board, he should be 
provided with a list of the options 
available.

2.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions granting the appellant 
disability benefits as well as any 
medical records utilized in arriving at 
their decision.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the decision remains adverse to the 
appellant, both he and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



